ON RETURN TO REMAND
PATTERSON, Presiding Judge.
On remand to the trial court to determine whether the appellant, Carolyn Walsh, desired to pursue her appeal from convictions for attempted theft in the first degree and possession of a forged instrument and from the resulting five-year sentences, the appellant, in open court and with advice of counsel, made it known that she desired to abandon her appeal and withdrew the appeal. The appeal, therefore, becoming moot, is due to be, and it is hereby, dismissed.
OPINION EXTENDED; DISMISSED.
All Judges concur.